Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant amended claims 1, 11 and 12, and pointed out that Marcaly (U.S. 2015/0219313) does not disclose an angle of incidence of the reflected light arriving at the light-egress surface is substantially a polarization angle at which a p-polarized component of the reflected light is transmitted through the light-egress surface without being reflected by the light-egress surface, as recited in independent claim 1, and similarly in independent claims 11 and 12. 
The applicant recites that Marcaly does not disclose that an angle of incidence of the reflected light arriving at the light-egress surface is substantially a polarization angle at which a p-polarized component of the reflected light is transmitted through the light-egress surface without being reflected by the light-egress surface. As illustrated in Fig. 9 and paragraphs 0051-0053 of Marcaly, the angle of incidence is zero degrees on the surfaces 22 and 46. However, a zero-degree angle is not a polarization angle 6p (i.e., the Brewster's angle) at which a p-polarized component of light is transmitted through a surface without being reflected by the surface. 
Therefore, amended claims 1, 11, and 12 are patentably distinguished over the reference relied upon. Claims 2-10 and 13-20 depend either directly or indirectly from amended independent claims 1, 11, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875